181 F.2d 1012
23 GROSS JARS, MORE OR LESS, OF ENCA CREAM, etc.v.UNITED STATES of America.
No. 11109.
United States Court of Appeals Sixth Circuit.
May 31, 1950.

Appeal from the United States District Court for the Northern District of Ohio; Paul Jones, Judge.
Gottfried, Ginsberg & Guren, Cleveland, Ohio, for appellants.
Don. C. Miller, and William C. Graves, Cleveland, Ohio, for appellee.
PER CURIAM.


1
It is ordered that the appeal herein be and the same is dismissed pursuant to motion of appellant.  D.C., 86 F. Supp. 824.